                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA

DAVID CLARK, et al.,
           Plaintiffs,
    v.                                           Case No. 1:16-CV-01044-CCE-LPA

DUKE UNIVERSITY, et al.,
           Defendants.

KATHI LUCAS, et al.,
                 Plaintiffs,
       v.                                        Case No. 1:18-CV-00722-CCE-LPA

DUKE UNIVERSITY,
           Defendant.


   PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                       CLASS SETTLEMENT

      In accordance with Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs

move for preliminary approval of the class action settlement. Defendants do not oppose

this Motion. In support of this Motion, Plaintiffs state the following:

      1.      This litigation is comprised of two separate but related underlying actions.

The first action, Clark v. Duke University, Case No. 1:16-cv-01044, commenced on

August 10, 2016 and alleges that Defendant Duke University and other individually

named defendants breached their duties under the Employee Retirement Income Security

Act of 1974 (ERISA) by causing the Duke University Faculty and Staff Retirement Plan

(Plan) to pay unreasonable administrative expenses, maintaining underperforming

investment options, engaging in prohibited transactions with parties-in-interest, and

failing to remedy the breaches of the Plan fiduciaries. The second action, Lucas v. Duke




     Case 1:16-cv-01044-CCE-LPA Document 149 Filed 01/16/19 Page 1 of 5
University, Case No. 18-cv-00722, commenced on August 20, 2018, and alleges that

Defendant Duke University breached its duties and committed prohibited transactions

under ERISA by causing Plan assets to be used to pay for salaries and fringe benefits of

Duke University employees who provided services to the Plan. Defendants dispute these

allegations and deny liability for any alleged fiduciary breaches or ERISA violations.

      2.      After protracted litigation, extensive discovery, and almost six months of

arm’s-length negotiations, with the assistance of a national mediator, the Settling Parties

reached a Settlement that provides meaningful monetary and significant non-monetary

relief to Class Members.1

      3.      The Settlement Class includes all current and former participants and

beneficiaries who participated in the Plan between August 10, 2010 and the date of entry

of the Preliminary Order.

      4.      The Settlement is fundamentally fair, adequate, and reasonable in light of

the circumstances of the litigation. Schlichter Decl. ¶2. Preliminary approval of the

Settlement is in the best interests of the Class Members. In return for a release of the

Class Representatives’ and Class Members’ claims, the Duke Defendants have agreed to

pay a sum of $10,650,000 into a Gross Settlement Fund. The Parties have further agreed

to certain additional relief, as specified in Article 10 of the Settlement Agreement.

      5.      The first step in approving any proposed settlement in a class action is

preliminary approval. Horton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 855

1
 The fully executed settlement agreement dated January 16, 2019 (“Settlement”) is
attached hereto as Exhibit A. Capitalized terms herein are defined in the Settlement.
                                              2



     Case 1:16-cv-01044-CCE-LPA Document 149 Filed 01/16/19 Page 2 of 5
F.Supp. 825, 827 (E.D.N.C. 1994). At this stage, the Court reviews the proposed

settlement to determine whether it is sufficient to warrant public notice and a hearing. Id.

      6.       The Settlement reached between the Settling Parties more than satisfies this

standard and is clearly sufficient to warrant being preliminarily approved by the Court.

Preliminary approval will not foreclose interested persons from objecting to the

Settlement and thereby presenting dissenting viewpoints to the Court.

      7.       Plaintiffs also submit to the Court a Memorandum in Support of this

Motion for Preliminary Approval, as well the Declaration of Class Counsel (Jerome J.

Schlichter). In accordance with this Motion and supporting Memorandum, Plaintiffs

request the following:

           •   That the Court enter an Order granting its preliminary approval of the

               Settlement Agreement;

           •   That the Court order any interested party to file any objections to the

               Settlement within the time limit set by the Court, with supporting

               documentation, order such objections, if any, to be served on counsel as set

               forth in the proposed Preliminary Approval Order and Class Notice, and

               permit the Settling Parties the right to limited discovery from any objector

               as provided for in the proposed Preliminary Approval Order;

           •   That the Court schedule a Fairness Hearing for the purpose of receiving

               evidence, argument, and any objections relating to the Settlement

               Agreement. However, given the processing and mailing of Settlement


                                              3



     Case 1:16-cv-01044-CCE-LPA Document 149 Filed 01/16/19 Page 3 of 5
             Notices, the objection deadline to the Settlement, the review and approval

             period of the Independent Fiduciary, among other interim milestones and

             deadlines, Plaintiffs request that a Fairness Hearing not be scheduled

             before June 3, 2019; and

         •   That following the Fairness Hearing, the Court enters an Order granting

             final approval of the Settlement and dismissing the Second Amended

             Complaint in Clark (Doc. 72) and the Complaint in Lucas (Doc. 1) with

             prejudice.

January 16, 2019                           Respectfully submitted,

                                          /s/ Jerome J. Schlichter
                                          SCHLICHTER BOGARD & DENTON LLP
                                          Jerome J. Schlichter, MO No. 32225
                                          Michael A. Wolff, MO No. 38207
                                          Kurt C. Struckhoff, MO No. 61873
                                          100 South Fourth Street, Ste. 1200
                                          St. Louis, Missouri 63102
                                          (314) 621-6115, (314) 621-5934 (fax)
                                          jschlichter@uselaws.com
                                          mwolff@uselaws.com
                                          kstruckhoff@uselaws.com

                                          Counsel for all Plaintiffs

                                          /s/ David B. Puryear, Jr.
                                          David B. Puryear, Jr.
                                          North Carolina State Bar No. 11063
                                          PURYEAR & LINGLE, PLLC
                                          5501-E Adams Farm Lane
                                          Greensboro, NC 27407
                                          (336) 218-0227
                                          puryear@puryearandlingle.com

                                          Local Counsel for all Plaintiffs
                                           4



     Case 1:16-cv-01044-CCE-LPA Document 149 Filed 01/16/19 Page 4 of 5
                             CERTIFICATE OF SERVICE

    I certify that on January 16, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will automatically send notification of filing
to all counsel of record.


                                           /s/ Jerome J. Schlichter




                                              5



     Case 1:16-cv-01044-CCE-LPA Document 149 Filed 01/16/19 Page 5 of 5
